Citation Nr: 1700876	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  07-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disability.  

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a left eye trauma with macular scar.  

3.  Entitlement to a compensable (in excess of 0 percent) disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Leo P. Dombrowski, Esq.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active duty service from May 1958 to February 1961 and from September 1961 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a travel board hearing before the undersigned in September 2010.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issues for further development in April 2011 and November 2012.  The case has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right eye disability is age-related, did not manifest during service, and is not causally related to or aggravated by the Veteran's service-connected left eye disability.  

2.  The Veteran's left eye disability manifested without pain, incapacitating episodes, tuberculosis of the eye, glaucoma, aphakia, malignant neoplasms, or anatomical loss of the left eye,  and had no more than light perception.  

3.  Throughout the appeal, the Veteran's hearing loss was manifested by no worse than Level II hearing loss bilaterally, with speech discrimination scores of 88 percent bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a rating in excess of 20 percent for residuals of a left eye trauma with macular scar have not been met. 38 U.S.C. A . §§ 1155 , 5107(b); 38 C.F.R. §§ 4.76a, 4.77, 4.84a Diagnostic Codes 6009-6080 (2008).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2008, April 2011, August 2011, and October 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA examinations were obtained and treatment records were attempted to be obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection - Right Eye Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

The Veteran essentially contends that he developed a right eye disability that is causally related to service or to his left eye disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with mild dry macular degeneration and pseudophakia of the right eye.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service.

Service treatment records show right eye corrected vision to 20/20 or 20/15 throughout service.  The separation report of medical examination showed clinically normal eyes, ophthalmoscopic examination, pupils, and ocular motility.  Right eye vision is 20/200 corrected to 20/20.  

In September 2008, the Veteran attended a VA examination.  The examiner noted that the Veteran has poor vision in his left eye.  The Veteran asserted that the vision in his right eye might have been affected by the problem in his left eye.  The Veteran's visual acuity was 20/200 near without glasses and 20/30 near with correction in the right eye.  It was 20/400 with or without correction of the left eye.  The Veteran's far visual acuity was counting fingers at two feet without correction and 20/40 with correction of the right eye.  The Veteran's far visual acuity was counting fingers at two feet without correction and 20/400 with correction of the left eye.  The examiner noted that the Veteran had a significant scar of the macula area of the left eye and in order to obtain vision in the straight ahead position, he must turn his eye slightly to one side or the other.  The examiner noted very early cataracts present in each eye that are due to the Veteran's age.  Intraocular tension was 19 in the right eye and 22 in the left eye.  He opined that it is less likely than not that the condition of the right eye is related to the condition of the left eye. 

The Veteran was afforded a VA examination in May 2011.  Visual acuity showed right eye near vision 20/25.  Near vision without glasses in the right eye was 20/25.  Far vision with best correction right eye is 20/40.  Far vision without glasses in the right eye was limited to hand motion.  Pupils were round, regular, and responded to light.  The Veteran had full excursions.  Slit lamp examination showed anterior champers were deep and there were no cells.  The examiner noted nuclear sclerotic cataracts.  Right eye pressure was 18.  The cup disk ratio was 0.3.  There was minimal dry macular degeneration in the right eye.  The examiner diagnosed macular degeneration right eye and nuclear sclerotic cataract.  The Veteran had no evidence of diabetic retinopathy.  He had minimal macular degeneration in his right eye.  

A June 2014 VA examination showed a macular scar of the left eye, dry macular degeneration of the right eye, and postsurgical status of cataract extraction bilaterally.  The Veteran presented with good corrected vision of the right eye of 20/25.  He had poor vision in his left eye of CF at 2 feet due to congenital scar in the macula.  The scar was noted upon his entrance into the military.  He had a mild reduction in the vision in his right eye due to age related macular degeneration.  The condition was not related to the congenital macular scar in the left eye and was not aggravated by the congenital macular scar in the left eye.  Uncorrected distance of the right eye was 20/40 or better, uncorrected near acuity of the right eye was 10/200, corrected distance was 20/40 or better and corrected near was 20/40 or better.  Internal eye exam showed mild dry macular degeneration of the right eye and macular scar of the left eye.  The examiner noted maculopathy, mild macular degeneration in the right eye, congenital macular scar in the left eye.  The examiner noted that this Veteran had a congenital macular scar in the left eye that is in no way related to the mild age related macular degeneration in the right eye.  The condition in the left eye did not cause or aggravate the condition in the right eye.

The Veteran was afforded another VA examination in March 2015.  The examiner reviewed the Veteran's claims file.  The examiner diagnosed mild dry macular degeneration and pseudophakia bilaterally.  The Veteran presented with good corrected vision of 20/25 on the right.  In 2011 the doctor noted mild dry macular degeneration in the right eye.  According to the Veteran and his wife, cataracts were removed from both eyes three years prior.  Right eye uncorrected distance is 20/100, uncorrected near is 10/2000, corrected distance and corrected near are 20/40 or better.  Tonometry showed right eye pressure of 20.  The internal eye exam showed an abnormal fundus with mild dry macular degeneration on the right.  The examiner also noted cataract and other lens conditions and retinal conditions.  The Veteran is postoperative in both eyes for cataract removed.  The exam showed no aphakia or dislocation of the crystalline lens.  The examiner noted that visual impairment is due to mild macular degeneration in the right eye.  The examiner diagnosed maculopathy.  

While the Veteran believes that his right eye disability is related to service or to his left eye disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of right eye macular degeneration are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of right eye disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his right eye disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's visual acuity did worsen during service, but his corrected vision remained 20/20 or 20/15.  The VA examiner opined that the Veteran's current disability is causally related to age and not related to his service or his left eye disability.  The VA examiner's opinion is more probative than the Veteran's lay statements.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right eye disability.  As the preponderance of the evidence is against the claim for service connection for                 a right eye disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating - Left Eye Trauma

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a . Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a , Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).

A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75 .

The service-connected eye disability in this case is currently rated at 30 percent disabling pursuant to Diagnostic Code 6009-6080.  The Board notes that the criteria for rating disabilities of the eyes were amended effective on December 10, 2008, but these amended criteria govern cases only when the claim was filed on or after that date.  See 73 Fed. Reg. 66543  (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective on December 10, 2008, are not applicable. 

Visual field defects are rated under Diagnostic Code 6080.  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

NOTE (1): Correct diagnosis reflecting disease or injury should be cited.

NOTE (2): Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on a parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under § 3.350(b)(2) of this chapter; not however, for the purpose of § 3.350(a) of this chapter.  Entitlement on account of blindness requiring regular aid and attendance, § 3.350(c) of this chapter, will continue to be determined on the facts in the individual case.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

The extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

Table III-Normal Visual Field Extent at 8 Principal Meridians Meridian Normal degrees: Temporally 85 Down, temporally 85 Down 65 Down nasally 50 Nasally 60 Up nasally 55 Up 45 Up temporally 55 Total 500.  38 C.F.R. § 4.76a, Table III.

When only one eye is service-connected, the rater should use the adjusted visual acuity for the affected eye, and visual acuity of 20/40 for the other eye.  

The Veteran's residuals of left eye trauma are rated as an aggravation of a pre-existing disability.  Therefore, the disability rating of the Veteran's current left eye disability will be decreased by the disability rating he would have been assigned on entry into service.

Upon entry into service, the May 1958 enlistment report of medical examination showed that the Veteran's left eye visual acuity corrected to 20/100.  The examiner noted defective vision, but stated that it was not considered disabling.  When using Diagnostic Code 6079 for visual acuity in one eye 20/100 with 20/40 or better in the other eye, the eye is assigned a 10 percent disability rating.  Therefore, the Veteran's current level of disability will be decreased by 10 percent.

The Veteran's left eye disability is currently rated at 20 percent, that is to say, the Veteran's current disability manifests to a level of 30 percent and is then decreased by the pre-existing 10 percent level of disability.  To receive a higher disability rating, the evidence must show a current disability manifested to 40 percent or greater.  The Veteran must have anatomical loss of the eye.

The evidence does not indicate that the Veteran has anatomical loss of the left eye.  The VA examinations in September 2008, May 2011, December 2013, June 2014, and March 2015 showed a minimum of light perception in the left eye.  

The rating schedule does not allow a higher disability rating than 30 percent for unilateral visual field loss.  

The Board notes that the Veteran does not have pain, incapacitating episodes, tuberculosis of the eye, glaucoma, aphakia, or malignant neoplasms, which could allow for additional disability ratings.  

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the left eye disability. The benefit-of-the-doubt doctrine is therefore not applicable.  See 38 U.S.C. A . § 5107 (b); 38 C.F.R. § 3.102 .

Increased Rating - Hearing Loss

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the    results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.

Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and      70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a private examination in February 2008.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:    



                         HERTZ


1000
2000
3000
4000
Average
RIGHT
20
20
65
75
45
LEFT
15
15
55
70
39

Speech recognition scores were 92 percent bilaterally.  Application of these findings to Table VI results in Level I hearing loss bilaterally, which equates to a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in June 2008.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:    



                         HERTZ


1000
2000
3000
4000
Average
RIGHT
15
15
65
65
40
LEFT
15
5
55
65
35

Speech recognition scores were 96 percent on the right and 92 percent on the left.  Application of these findings to Table VI results in Level I hearing loss bilaterally, which equates to a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

A Disability Benefits Questionnaire was reported in December 2013.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:    



                         HERTZ


1000
2000
3000
4000
Average
RIGHT
25
25
70
75
49
LEFT
25
25
70
75
49

Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.  Application of these findings to Table VI results in Level I hearing loss bilaterally, which equates to a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in March 2015.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:    



                         HERTZ


1000
2000
3000
4000
Average
RIGHT
20
20
70
80
48
LEFT
20
20
65
85
48

Speech recognition scores were 88 percent bilaterally.  Application of these findings to Table VI results in Level II hearing loss bilaterally, which equates to a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

The record contains no additional pure tone threshold findings during the period on appeal.  Moreover, the VA examination included the Veteran's complaints regarding his hearing and the functional impairment it causes.  In this regard, the March 2015 VA examiner reported that the Veteran's hearing loss did not impact the ordinary conditions of daily life including his ability to work.  The December 2013 examiner reported that the Veteran has trouble hearing his wife and hearing people in conversations, as well as trouble hearing on the telephone.  Thus, the examinations are adequate for evaluating his disability. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life; however, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss. 

In sum, at no point during the period on appeal did the Veteran's hearing loss rise to a compensable level, and the most probative evidence does not reflect that a compensable rating is warranted at any time during the period on appeal.  Accordingly, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Consideration

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought  to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board      finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he has difficulty hearing his wife and hearing people in conversations, as well as difficulty hearing on the telephone.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

Regarding the Veteran's left eye disability, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment that has not been considered by the Veteran's scheduler rating.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted regarding the left eye disability.

As a final matter, the Court has held that entitlement to total disability based on individual unemployability (TDIU) may be an element of an appeal for a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was granted in a May 2015 rating decision effective August 31, 2014, the day after his last date of employment.  Accordingly, the Board finds that further action under Rice is not warranted.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right eye disability is denied.  

Entitlement to a disability rating in excess of 20 percent for residuals of a left eye trauma with macular scar is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


